        Case 2:19-cv-02070-TJH-PLA Document 35 Filed 11/13/20 Page 1 of 1 Page ID #:157


                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA
                                             CIVIL MINUTES - GENERAL


Case No.           CV19-2070-TJH(PLAx)                                               Date     NOVEMBER 13, 2020


Title      Innovative Sports Management, Inc. v. Edwin R. Inga


Present: The Honorable              TERRY J. HATTER, JR., UNITED STATES DISTRICT JUDGE



                   YOLANDA SKIPPER                                                NOT REPORTED
                           Deputy Clerk                                             Court Reporter


                 Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:
                             None Present                                          None Present



Proceedings:           IN CHAMBERS-ORDER AND NOTICE TO ALL PARTIES


         Counsel are hereby notified that a joint status report must be filed to this action no later than
         DECEMBER 17, 2020.


         IT IS SO ORDERED.

         cc: all parties




         CV-90                                       CIVIL MINUTES - GENERAL              Initials of Deputy Clerk ys
